DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Pre-Brief Appeal Conference to 16/025,491 of 11/18/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 and 2/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener (US 9,197,146) in view of Ro kamp (US 2010/0218386), from IDS.
            
claim 1, Mergener teaches:
              A tool system comprising: 
              a tool (Fig. 1A Power tool 100) including 
a tool housing (Fig. 1A references 105, 110 115, 120, 125, 130, 165 140 and 145 compose the tool housing), 
a motor (Fig. 3 motor 600) supported by the tool housing, the motor including an output shaft (motor 600 inherently has a shaft) operable to drive a tool element (chuck element 130; col. 4 line 1: output drive device or mechanism 130; inherently for receiving driving operation from motor), 
             a tool terminal electrically connected to the motor (col. 4 ll37-39: the number of terminals present in the receiving portions of the power tool, thus tool terminals, can vary based on the type of power tool and col. 6 ll. 32-35: provide power to , operational control to the components within controller 700 and col. 7 ll. 39-41: trigger switch 735 connected to trigger 140 for controlling the power provided to the motor 600, thus the load);
            a battery pack (Fig. 2 battery pack 500) including 
                          a pack housing (pack housing 505) defining a volume of the battery pack (col. 4 ll. 65-67: battery pack including a housing 505 and at least one rechargeable battery cell supported by the housing 505; thus, housing defines a volume of the battery pack), 
                           battery cells supported by the pack housing (col.5 ll. 33-35: battery pack 500 includes 10 battery cells), the battery cells being electrically connected (col. 5 ll. 35-36: battery cells arranged in series, thus electrically connected) and having a nominal voltage (col. 5 ll. 46-48: a battery pack having a desired combination of nominal battery pack voltage and battery capacity), and
(col. 5 ll. 9-26: battery pack includes plurality of terminals and electrical connectors operable to electrically connect to power tool and the battery pack is removably and interchangeably connected to a power tool to provide operational power to the power tool); and 
                         a controller (Fig. 3 controller 700) may be operable to control the transfer of current (col. 6 ll. 32-35).  
              Mergener doesn’t explicitly teach a high-power tool wherein the motor having a nominal outer diameter of up to about 80 mm, the motor outputting at least about 2760 W, the volume of the pack housing being between 2.2 x 106 mm3 and 5.5 x 106 mm3 and the battery cells having a nominal voltage of up to about 80 V.
          However, Ro kamp teaches a high power tool (Figs. 1-3 motor chain saw tool), wherein, in [0012] battery pack voltages of 80 V, in [0030] electric motor outputting 500 to 5000 W, therefore high-power tool.
 	Even though Ro kamp doesn’t explicitly teach the motor having a nominal outer diameter of up to about 80 mm, the pack housing between 2.2 x 106 mm3 and 5.5 x 106 mm3. However, Ro kamp teaches in the abstract a tool having a device housing having a battery pack compartment and an electric drive motor arranged in the device housing. Further, Ro kamp mentions the battery pack being inside the battery pack compartment that has a compartment volume located inside the device housing (Abstract). Further in para 0040, Ro kamp mentions that the size of the power tool comprises the drive motor and the battery pack along with electronic control and Ro kamp suggest to one of ordinary skill in the art to modify these volumes (see para 0040), in order to provide a 

          Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mergener’s power tool to a similar configuration as RO kamp’s power tool in order to have a device with the motor having a nominal outer diameter of with specific detail to fit in the housing, outputting at least about 2760 W and the battery cells having a nominal voltage of up to about 80 V of Ro kamp and modifying the volume of the a pack housing being between 2.2 x 106 mm3 and 5.5 x 106 mm3 in order to have a tool that efficiently provides power such that the device configuration enables a compact device housing working towards a balanced power tool (see Ro Kamp para 0040).

            Regarding claim 2, Mergener doesn’t explicitly teaches:
            The system of claim 1, wherein the motor is operable to output at least about 3000 W.            However, Ro kamp teaches a high power tool (Figs. 1-3 motor chain saw tool), wherein, in [0012] battery pack voltages of 80 V, in [0030] electric motor outputting 500 to 5000 W.
           Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor outputting at least about 3000 W of Ro kamp into the tool of Mergener in order to provide satisfactory power and operating time as well as to achieve a compartment within the device housing receives substantially the battery pack (see Ro kamp [0005]-[0006]).

            Regarding claim 3, Mergener teaches:
col. 3 ll. power tool that includes brushless motors, e.g. BLDC).  

            Regarding claim 4, Mergener teaches:
The system of claim 1, wherein the tool includes a hand-held tool (col. 4 line 26: hand-held power tool illustrated in Fig. 1D).  

           Regarding claim 5, Mergener teaches:
The system of claim 4, wherein the pack housing is connectable to and supportable by the device housing such that the battery pack is supportable by the hand-held tool (col. 5 ll.  9-28: battery pack 500 is removably and interchangeably connected to a power tool; battery pack 500 substantially encloses and covers the terminals of the power tool and the power tool 500 is designed to substantially follow the contours of the power tool to match the general shape of the outer casing of the handle of the power tool).
 
            Regarding claim 6, Mergener teaches:
The system of claim 1, wherein each of the battery cells has a diameter of up to about 21 mm and a length of up to about 71 mm (col. 5 ll. 54-61: 18500 battery cells 18 mm diameter and 50 mm length; thus diameter up to 21 mm and a length of up to 71 mm).
 
            Regarding claim 7, Mergener teaches:
col. 5 ll. 33-36: battery pack 500 includes 10 battery cells; in other embodiments, the battery pack 500 can include more or fewer battery cells).
  
            Regarding claim 8, Mergener teaches:
The system of claim 7, wherein the battery cells are connected in series (col. 5 ll. 35-36: battery cells can be arranged in series).  

             Regarding claim 9, Mergener doesn’t explicitly teach:
The system of claim 1, wherein the battery cells are operable to output a sustained operating discharge current of between about 40 A and about 60 A. 
         However, since Ro kamp teaches a high power tool (Figs. 1-3 motor chain saw tool), wherein, in [0012] battery pack voltages of 12 to 80 V, in [0030] electric motor outputting 500 to 5000 W, therefore current is power divided by voltage. And 600 W divided by 12 volts is equal to 50 A which is between 40 A and 60 A.
          Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery cells being operable to output a sustained operating discharge current of between about 40 A and about 60 A of Ro kamp into the tool of Mergener in order to provide satisfactory power and operating time as well as to achieve a compartment within the device housing receives substantially the battery pack (see Ro kamp [0005]-[0006]).

            Regarding claim 10, Mergener teaches:
col. 6 ll.9-11: the battery cells also have a capacity of , for example, between approximately 1.0 Ah and 5.0 Ah  ).

            Regarding claim 11, Mergener teaches:
The system of claim 1, further comprising control electronics including the controller, the control electronics having a volume of up to about 920 mm3, and wherein the motor has a volume of up to about 443,619 mm3  (the control electronics of Mergener has inherently a volume and the motor 600 has a volume too and it is to be noted that it would have been an obvious matter of design choice to have a volume of up to about 920 mm3 and wherein the motor has a volume of up to about 443,619 mm3  ; since such a modification would have involved a mere change in the function of the hand held tool. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).

               Regarding claim 12, Mergener teaches:
The system of claim 1, further comprising control electronics including the controller (col. 6 ll. 32-35: the controller 700 includes a plurality of electrical and electronic components that provide power), the control electronics having a weight of up to about 830 g, and wherein the motor has a weight of up to about 4.6 lbs., and the battery pack has a weight of up to about 6 lbs (the control electronics, the motor and the battery pack of Mergener has inherently corresponding weights , and it is to be noted that it would have been an obvious matter of design choice to have control electronics having a weight of up to about 830 g, and wherein the motor has a weight of up to about 4.6 lbs., and the battery pack has a weight of up to about 6 lbs, since such a modification would have involved a mere change in the function of the hand held tool. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered and the Examiner has changed the rejection from three references to only two. Examiner is relying on the secondary reference now for claim limitations previously directed to the third reference.

Applicant has argued on pages 1-2 the combination of Mergener, Ro kamp  and Balaster do not the teach the limitation defining a volume of the battery pack being between 2.2 x 106 mm3 and 5.5 x 106 mm3.
Examiner has changed the rejection for this limitation and Examiner uses the secondary reference Ro Kamp for this limitation. As explained in the rejection, the Ro kamp reference doesn’t explicitly teach the pack housing between 2.2 x 106 mm3 and 5.5 x 106 mm3. However, Ro kamp teaches in the abstract the battery pack being inside the battery pack compartment that has a compartment volume located inside the device housing (Abstract). Further in para 0040, Ro kamp suggest to one of ordinary skill in the art to modify these volumes (see para 0040). Since Mergener’s art is not restricted to a certain kind of tool as it describes in col. 1 ll. 25-35. Therefore, it would be a matter of design choice/option to have the volume of the battery housing between 2.2 * 106 mm3 and 5.5 x 106 mm3.


Examiner would like to direct Applicant to the Abstract. The Abstract of Ro Kamp mentions that a hand held power tool has a device housing having a battery pack compartment. An electric drive motor is arranged in the device housing. Para 0040 suggests that the component assemblies provide for a balanced power tool. Examiner for the same reason as above states that Mergener’s art is not restricted to a certain kind of tool as described in col. 1 ll. 25-35. Therefore, it would be a matter of design choice/option to have precise motor nominal outer diameter, different power output and nominal voltage based on the battery used for the different kind of tool. It is well known in the art that if a device requires a specific voltage in order to acquire a specific output power, to manage the electronic system’s resistance using Ohm’s law, in order to output a required power output.

Applicant has argued page 5 paragraph 3 that the combination of Rosskamp, Mergener, and Balaster fail to disclose or teach the motor characteristic and voltage such as: 1) the motor having a nominal outer diameter of up to about 80 mm, 2) the motor being operable to output at least about 2760 W, 3) the battery cells being electrically connected and having a nominal voltage of up to about 80 V.
Examiner disagrees. 1) For the same reasons as stated above, it would be a design choice/option to have a precise or specific motor nominal outer diameter. Even though Ro kamp doesn’t explicitly teach the motor having a nominal outer diameter of up to about 80 mm, the pack housing between 2.2 x 106 mm3 and 5.5 x 106 mm3. However, Ro kamp teaches in the abstract a tool having a device housing having a battery pack compartment and an electric drive motor 

Therefore, the claims are not allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                       2/21/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846